Title: From James Madison to William Eustis, 15 December 1814
From: Madison, James
To: Eustis, William


        
          private
          Dear Sir
          December 15. 1814
        
        It has been in view for some time to counterplace Mr. Changuion by an Envoy Extraordinary & Minister Plenipotentiary to his Sovereign Prince; and I have had you in my thoughts for the service. I postponed however consulting you on the subject, on the calculation that it could be done at any time without inconvenient delay to the object. Circumstances now exist which render an immediate appointment expedient: and I have just sent in your name to the Senate. I must pray you to excuse my taking this liberty with it, and my hoping that it will be not inconsistent with your views to undertake the mission contemplated. You will oblige me by a few lines of as early a date as you can make convenient. Accept assuran⟨ces⟩ of my great esteem & friendly regards.
        
          James Madison
        
      